Citation Nr: 0835560	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for acute 
myelogenous leukemia (AML) beginning on June 1, 2003, to 
include a permanent and total rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 1977 
and from January 1989 to January 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that granted service connection for AML 
assigning a 100 percent rating effective November 13, 2002, 
and a 0 percent rating effective June 1, 2003.  

In June 2008, the Board received additional evidence from the 
RO.  This evidence consists of an April 2008 statement from 
the veteran expressing his dissatisfaction with his present 0 
percent evaluation for AML.  He asserted that his AML has 
left his life in disarray, both physically and mentally.  As 
this statement is essentially duplicative of evidence already 
of record, to include the veteran's May 2006 hearing 
testimony wherein he expresses his dissatisfaction with his 0 
percent rating and testified to physical and mental symptoms, 
there is no prejudice to the veteran in not referring this 
evidence to the RO for its review in the first instance.  See 
38 U.S.C.A. § 20.1304(c). 


FINDING OF FACT

From June 1, 2003, the veteran's AML has been in complete 
remission with no residual symptoms; hemoglobin levels from 
June 1, 2003, have all been greater than 10gm/100ml.  




CONCLUSION OF LAW

Effective from June 1, 2003, the criteria for a compensable 
rating, to include a total and permanent rating, for AML have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.15, 4.117, Diagnostic Code 
7700, 7703, 7716 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2002 of what type of information and 
evidence was needed to substantiate the claim for service 
connection.

Since the issue in this case (entitlement to a compensable, 
to include a permanent and total 100 percent, evaluation for 
AML, beginning June 1, 2003) is a downstream issue from that 
of service connection (for which a VCAA letter was duly sent 
in December 2002 as well as in September 2003 and June 2004), 
another VCAA notice is not required. VAOPGCPREC 8-2003.  The 
United States Court of Appeals for Veterans Claims (Court) 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

Collectively, the notification referred to above 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.

While the appeal was pending, a decision of the Court further 
defined the notice requirements with regard to increased 
compensation claims.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, as these notice requirements do not 
apply in cases such as this, i.e., when the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, further 
consideration in this respect is not necessary.

Regarding VA's duty to assist, VA has obtained service 
treatment records, VA medical records, and records from the 
Social Security Administration.  In terms of a medical 
examination, the VCAA requires that medical examinations be 
provided when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d).  In specific regard to this case, 
pertinent regulation requires that six months after the 
discontinuance of chemotherapy, the appropriate disability 
rating will be determined by a mandatory VA examination.  See 
38 C.F.R. § 4.117, Diagnostic Code 7703 (2007).  The record 
shows that the veteran was evaluated by VA's 
Hematology/Oncology clinic at the cessation of chemotherapy 
in November 2002 and underwent a bone marrow biopsy in 
December 2002.  Findings from these evaluations as well as 
from the VA outpatient records on file are sufficient to 
evaluate the veteran's AML under VA's schedule of ratings.  
38 C.F.R. Part 4.  Thus, a VA examination is not deemed 
necessary in order to properly evaluate this claim.  In 
addition, the veteran was afforded the opportunity to request 
a hearing in support of his appeal, and he attended a hearing 
in May 2006.  In August 2007, the veteran stated in writing 
that he had no additional evidence to submit in support of 
his claim.

As VA has substantially complied with the notice and 
assistance requirements, he is not prejudiced by a decision 
on the claim at this time.

II.  Facts

Private hospital records show that the veteran was admitted 
to Aurora Medical Center South on June 12, 2002, with syncope 
and easy bleeding.  A bone biopsy revealed AML type M4 with 
inversion 16.  The veteran began standard induction 
chemotherapy with cytarabine and idarubicin which he 
completed June 20, 2002, without complications.  

On June 25, 2002, the veteran was rehospitalized at a VA 
hospital due to neutropenic fever.  He was transferred to 
University of Colorado Hospital the next day and was given 
antibiotics.  A bone biopsy performed on June 28, 2002, 
showed no evidence of further disease.  The veteran was given 
an impression of acute myelogenous leukemia M4 in first 
remission as of day 14 bone marrow.  

VA chemotherapy treatment records in October 2002 and 
November 2002 show that the veteran complained of a slight 
nosebleed during a treatment visit in November 2002.  He 
repeatedly denied symptoms that included fevers, chills, 
sweats, headaches, dizziness, earaches, nausea or vomiting.  

In November 2002, the veteran filed a claim of service 
connection for AML.  

During a VA follow-up visit for AML in July 2003, the 
physician noted that the veteran had received 4 cycles of 
KiAra-C with the last cycle ending in November 2002, and that 
a follow-up biopsy performed in December 2002 showed that the 
veteran was in complete remission.  The record further notes 
that "all was well" at the veteran's last visit, in April 
2003, at which time his blood count (CBC) showed no evidence 
of recurrence.  The veteran was given an assessment of AML/M4 
Inv 16 in complete remission (CR).

In a July 2003 rating decision, the RO denied the veteran's 
claim of service connection for AML.  

VA outpatient records dated in 2003 and 2004 are replete with 
notations that the veteran's AML was in complete remission.  
Hemoglobin levels recorded on VA treatment records in 2003 
are as follows:  November 19 - 15.9, October 15 - 15.6, 
September 10 - 15.4, August 6 - 15.6, July 2 - 15.2, June 10 
- 14.8 and May 27 - 13.9.  

In January 2004, prior to the RO's December 2004 grant of 
service connection for AML, the veteran filed claims of 
service connection for conditions secondary to AML.

According to a January 2004 record, the veteran felt fine and 
had no symptoms at that time.  He denied any fevers, chills, 
sweats, headaches, dizziness, blurred vision or balance 
problems.  He also denied angina, palpitations, nausea or 
vomiting, diarrhea or constipation, or genitourinary 
problems.  His hemoglobin level in January 2004 was 16.0.  

Private progress notes from August 2004 to October 2004 
include an October 2004 entry that the veteran remained quite 
well overall although he had elected not to return to work 
voluntarily.  The October 2004 entry also notes that the 
veteran tried to lead an active life.

In November 2004, the veteran was seen in a VA clinic for 
complaints of back pain.  The physician stated that he would 
order a blood count since it had been several months since 
the veteran's last check, and added that the likelihood of 
finding any pathology was low.  An addendum note shows that 
the veteran's lab results were normal.  A December 2004 
record shows that the veteran was being seen for follow up of 
his AML.  He reported that he had been feeling fine since his 
last visit in August 2004.  A follow up bone biopsy in 
December 2004 showed that the veteran was in complete 
remission and his cytogenetic analysis was 46xy.

A July 2005 VA outpatient record shows that the veteran was 
being seen in follow up to his AML and notes that he finished 
his consolidation approximately two years earlier.  He was 
noted to be doing well with no problems with decreased 
energy, bleeding, fevers, or infection.  He had a good 
appetite and his weight was unchanged.  He complained of 
brief episodes of intermittent bilateral hand tremors which 
the physician reassured him were not likely related to the 
leukemia or any other known pathological process.  The 
veteran also complained of a right testicular nodule-sized 
lump that the physician could not palpate on examination.   

In September 2005, the RO received medical treatise 
information that the veteran downloaded from a cancer website 
regarding acute leukemia.  

Also in September 2005, the RO received a statement from the 
veteran's spouse detailing the veteran's physical and 
behavioral symptoms from 1997 to his diagnosis in 2002.  She 
also indicated that he continued to have behavioral issues in 
2005.  She said that she continued to encourage the veteran 
to tell his doctor of any problems or concerns he was having 
during his remission of AML.

A VA urology note dated in November 2005 notes that the 
veteran had a history of induration of right scrotum and 
abnormal ultrasound followed by normal testicular biopsies in 
October 2005.  The note goes on to show that an area of fixed 
tissue on the right testicle was most likely secondary to 
scar tissue after the biopsy procedure.  

A VA attending note from the hematology/oncology clinic in 
February 2006 states that the veteran was approximately four 
years out from conclusion of management of his AML.  The note 
states that the veteran felt well and had no specific 
complaints at that time.  The note shows that an ultrasound 
guided biopsy of the veteran's right testicle abnormality 
noted on his last clinic visit and a pathology exam revealed 
no AML and the presence of scar tissue.  The veteran was 
noted to have no symptoms, to include bone pain, and no 
change in his energy level, bleeding or infections.  The note 
indicates that the tremor documented in March 2005 that was 
intermittent had since become very infrequent.

The veteran was assessed during a May 2006 VA 
hematology/oncology visit as remaining in remission with 
respect to his AML.  It is noted that he would continue to be 
monitored every few months and that he was close to five 
years out over the summer of 2006.

In May 2006, the veteran's representative forwarded a 
statement from the veteran's spouse, as well as a notice to 
the veteran from the City of Aurora informing him that his 
recruitment as a part time courier had been canceled.  The 
reason for the cancelation was not given.

The veteran testified at a Board hearing in May 2006 that his 
predominant symptom was occasional nosebleeds, and he also 
had headaches and fatigability.  Regarding headaches, the 
veteran said he averaged two headaches a week, but wasn't 
sure if they were related to his reading glasses.  As far as 
fatigability, the veteran said he thought he could walk 
approximately one mile before feeling fatigued.  He also 
indicated that he and his representative were working on 
secondary claims for degenerative disc disease, depression 
and skin problems.  He said he had been in remission for four 
years and had regular follow-up visits at a VA medical center 
every six months.  He stated that his last visit was in 
February 2006 and his blood levels at that time were in the 
normal range.  He also testified that he had been trying to 
get back into the work force as a truck driver from June 2002 
until "present", but that truck companies won't hire him 
due to his AML because of insurance reasons.

In August 2007, the RO received records from the Social 
Security Administration showing that the veteran was awarded 
disability benefits in August 2002, effective in June 2002, 
for AML.  These records also show that an examining physician 
in December 2005 determined that his AML had been in 
remission since 2002.

III.  Analysis

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's AML is evaluated under Diagnostic Code 7703, 
for leukemia.  The disability is rated 100 percent disabling 
with active disease or during a treatment phase.  Otherwise, 
the disorder is rated as anemia (under Diagnostic Code 7700) 
or aplastic anemia (under Diagnostic Code 7716), whichever 
would result in the greater benefit.  38 C.F.R. § 4.117, 
Diagnostic Code 7703.

Six months after the discontinuance of chemotherapy, the 
appropriate disability rating will be determined by a 
mandatory VA examination.  Any change in evaluation based 
upon that examination or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  See 
38 C.F.R. § 4.117, Diagnostic Code 7703 (2007).

Under Diagnostic Code 7700, a noncompensable (zero percent) 
evaluation is warranted for hemoglobin 10gm/100ml or less, 
asymptomatic.  A 10 percent rating may be assigned where 
hemoglobin is 10gm/100ml or less with findings such as 
weakness, easy fatigability or headaches.  A 30 percent 
rating may be assigned where hemoglobin is 8gm/100ml or less, 
with findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  A 70 percent rating 
may be assigned where hemoglobin is 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months).  A 100 percent evaluation 
may be assigned where hemoglobin is 5-gm/100 ml or less, with 
findings such as high output congestive heart failure or 
dyspnea at rest.  Complications of pernicious anemia, such as 
dementia or peripheral neuropathy, are to be evaluated 
separately. 

See 38 C.F.R. § 4.117, Note following Diagnostic Code 7700.

Under Diagnostic Code 7716, aplastic anemia, a 10 percent 
rating is assignable if the disease requires continuous 
medication for control.  A 30 percent rating is warranted for 
aplastic anemia requiring transfusion of platelets or red 
cells at least once a year but less than every three months, 
or; infections recurring at least once a year but less than 
once every three months.  A 60 percent evaluation is 
warranted for aplastic anemia requiring transfusion of 
platelets or red cells at least once every three months, or; 
infections recurring at least once every three months.  A 100 
percent rating is warranted for anemia requiring a bone 
marrow transplant, or; requiring transfusion of platelets or 
red cells at least once every six weeks, or; infections 
recurring at least once every six weeks.  38 C.F.R. § 4.117, 
Diagnostic Code 7716.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In the instant case, VA medical records show that the veteran 
was initially diagnosed as having AML in June 2002.  These 
records also show that he was in complete remission at the 
cessation of chemotherapy in November 2002.  

VA outpatient records dated in 2003 and 2004 are replete with 
notations that the veteran's AML was in complete remission.  
As far as any reported symptoms related to AML in the medical 
evidence, a January 2004 record reflects the veteran's report 
that he felt fine and had no symptoms at that time.  He 
denied any fevers, chills, sweats, headaches, dizziness, 
blurred vision or balance problems.  He also denied angina, 
palpitations, nausea or vomiting, diarrhea or constipation, 
or genitourinary problems.  A VA attending note in February 
2006 states that the veteran was approximately four years out 
from conclusion of management of his AML.  He was noted to 
have no symptoms at that time and no change in his energy 
level, bleeding or infections.  He also had no bone pain.  

In short, there are no findings, certainly from a medical 
standpoint, that the veteran's AML has been active at any 
point since June 1, 2003.  Rather, the medical evidence shows 
that he has remained in complete remission and has denied any 
related symptoms.  

As discussed above, when leukemia is inactive, as is the case 
here, the condition must be evaluated as anemia (Code 7700) 
or as aplastic anemia (Code 7716), whichever would result in 
the greater benefit. 

Diagnostic Code 7700 provides a 10 percent rating for 
hemoglobin 10g/100ml or less with findings such as weakness, 
easy fatigability or headaches. 

The veteran and his wife testified in May 2006 that the 
veteran experiences occasional nosebleeds, headaches and 
fatigability.  Interestingly, the veteran was assessed that 
same month, during a May 2006 VA hematology/oncology visit, 
as remaining in remission with respect to his AML.  There is 
no notation in this record of any residual complaints or 
findings, to include nosebleeds, headaches and fatigability.  
Indeed, at the May 2006 hearing, the veteran indicated that 
his headaches were possibly related to his use of reading 
glasses.  In any event, it is essential to note that the 
criteria under Code 7700 is a conjunctive set of criteria.  
That is, the veteran must have both hemoglobin of 10gm/100ml 
or less and findings such as weakness, easy fatigability or 
headaches to warrant a 10 percent rating.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

Upon review, the Board notes that all of the relevant 
hemoglobin levels documented in the medical records, in 2003 
and 2004, indicate hemoglobin levels well above 10gm/100m.  
Thus, it is apparent that a compensable rating for the 
veteran's AML is not warranted under Diagnostic Code 7700.  
Moreover, the record indicates that the veteran does not take 
any medication for AML and has not received any other therapy 
or treatment for this disability over the previous several 
years.  Consequently, a compensable rating for AML cannot be 
supported by the provisions of Diagnostic Code 7716.

In view of the above, it is apparent that the veteran's 
inactive AML currently warrants no more than the 
noncompensable rating assigned.  Thus, further consideration 
of a permanent and total rating for this disability is not 
warranted.  

The veteran's report that he has depression, skin problems 
and degenerative disc disease as a result of his AML 
represent separate disabilities for which he must be service 
connected.  To that end, he and his representative testified 
in May 2006 that they will be pursuing claims for these 
disabilities in the near future.  

Based on the foregoing, the weight of evidence demonstrates 
that the veteran's AML has warranted no more than a 
noncompensable rating at any time since June 1, 2003.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As the 
preponderance of the evidence is against the claim for a 
higher rating from June 1, 2003, the "benefit-of- the-doubt" 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002).

IV.  Extraschedular Consideration

The Board has also determined that referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for an extraschedular rating is not 
warranted.  Under 38 C.F.R § 3.321(b)(1), in exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2007).  

Records from the Social Security Administration show that the 
veteran was awarded disability benefits in August 2002, 
effective in June 2002, due to his AML.  These records also 
show that an examining physician in December 2005 found that 
the veteran's AML had been in remission since 2002.  The 
veteran testified at a hearing in May 2006 that he had been 
trying to get back into the work force as a truck driver from 
June 2002 until "present", but that truck companies won't 
hire him due to his AML because of insurance reasons.  
Interestingly, this testimony conflicts with an October 2004 
private progress note stating that the veteran had elected 
not to return to work voluntarily, although he was quite well 
overall.  Also on file is a postcard from the City of Aurora 
informing the veteran that his recruitment as a part time 
courier had been canceled.  However, there is no indication 
from this evidence that the cancelation was due to the 
veteran's inactive AML.  The Board thus concludes based on 
the evidence of record that there is no showing that the 
veteran's presently inactive AML has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), warranted frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those noted above, the 
Board is not required to refer this claim for accomplishment 
of the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable evaluation for AML 
beginning on June 1, 2003, to include a permanent and total 
rating, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


